 

Exhibit 10.22

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

 

1

2

2. AMENDMENT/MODIFICATION NO.

0003

3. EFFECTIVE DATE

01/05/2015

4. REQUISITION/PURCHASE REQ. NO.

 

5. PROJECT NO. (If applicable)

6. ISSUED BY

CODE

ASPR-BARDA

7. ADMINISTERED BY (If other than Item 6)

CODE

ASPR-BARDA01

 

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington  DC  20201

 

 

 

ASPR-BARDA

330 Independence Ave, SW, Rm G644

Washington DC  20201

 

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State, and ZIP Code)

CYTORI THERAPEUTICS, INC 1386447

CYTORI THERAPEUTICS, INC.             3020

3020 CALLAN RD

SAN DIEGO CA 921211109

 

(x)

9A. AMENDMENT OF SOLICITATION NO.

 

 

9B. DATED (SEE ITEM 11)

x

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHSO100201200008C

 

10B. DATED (SEE ITEM 13)

09/28/2012

CODE      1386447

FACILITY CODE

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers

    ☐ is extended,       ☐ is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning   ________   copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

13. THIS ITEM ONLYAPPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

CHECK ONE

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

 

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

x

D. OTHER (Specify type of modification and authority)

FAR 52.243-2 Alternate 1 (APR 1987) Changes – cost – reimbursement and Mutual
agreement of  the parties

E. IMPORTANT: Contractor     ☐ is not,     ☒ is required to sign this document
and return             2            copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax ID Number : 33-0827593

DUNS Number : 111029179

Proof of Concept for Use of the Celution System as a Medical Countermeasure for
Thermal Burn

 

A. The purpose of this modification is to incorporate the following changes into
the contract:

 

1.Article G.5., Invoicing /Financing Request and Contract Financial Reporting is
hereby modified to add the following:

 

2) In addition to the Contracting Officer, the Contractor shall submit
electronic copies of Continued…

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

THOMAS P. HASTINGS

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

 

16B. UNITED STATES OF AMERICA

        /s/Thomas P.Hastings        

16C. DATE SIGNED

1/5/15

 

                                           

 

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

 

NSN 7540-01-152-8070

STANDARD FORM 30 (REV. 10-83)

Previous edition unusable

Prescribed by GSA

 

FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------

 

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

PAGE OF

HHSO100201200008C/0003

2

2

NAME OF OFFEROR OR CONTRACTOR

CYTORI THERAPEUTICS, INC 1386447

 

 

 

 

ITEM NO.

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

 

the invoices to the Contracting Officer’s Representative (COR) and to the
Program Support Center (PSC) at PSC_Invoices@psc.hhs.gov.

 

B. This is a unilateral, administrative no-cost modification. The total contract
amount and all other terms and conditions remain the same.

 

Period of Performance: 09/28/2012 to 09/27/2016

 

 

 

 

 

NSN 7540-01-152-8067

OPTIONAL FORM 336 (4-86)

 

Sponsored by GSA

 

FAR (48 CFR) 53.110

 

 